Title: From John Adams to Elbridge Gerry, 23 February 1780
From: Adams, John
To: Gerry, Elbridge


     
      My dear Friend
      Paris Feby. 23d. 1780
     
     The Boston Committee of Correspondence, and the Military Associations which grew out of it, are likely to prove the greatest Engines for pulling down Tyranny, that were ever invented. The Electrical Rod, which deprives the Clouds of their Thunder, does it not so effectually, as these Committees wrest the Iron Rod out of the Hands of a Tyrant.
     Ireland has already obtained, purely by the Use of this Machine, great Advantages, and as She has not yet laid it down, She will obtain more, or give England further Trouble. The Counties in England are generally laying hold of it, as you will see by the public Papers.
     I recieved your Letter relative to Mr. Dalton’s Vessel that was sunk, since my Arrival in this City. Dr. F. applied in the Time of it, as he tells me, to the Minister, and obtained an Order for Compensation, which I hope Mr. Dalton has recieved. But if the Order miscarried, a Repetition of it may be obtained at any Time. Let me beg of You, to write Me by every Opportunity.
     
      Your Friend & humble Servant
      John Adams
     
    